Per Curiam.
This action is in substance one in ejectment. The same controversy was before us at the Spring Term 1963 when plaintiffs appealed from a judgment sustaining a similar demurrer to a substantially identical complaint. We held then that the 1878 deed from Griffin to Walton was void for vagueness and uncertainty of description and that plaintiffs could base no claim upon it. The judgment sustaining the demurrer was affirmed with permission to plaintiffs to amend. Boone v. Pritchett, 259 N.C. 226, 130 S.E. 2d 288. Instead of amending, plaintiffs instituted a new action upon the same, albeit proliferated, allegations.
Plaintiffs, having based their claim to the lands upon a deed which we have declared to be void upon its face, then allege that for more than 25 years defendants have been in possession of the land under a deed containing a description which furnishes means of identifying the land. Stewart v. Cary, 220 N.C. 214, 17 S.E. 2d 29. The complaint establishes that plaintiffs have no title or right to the land they seek to recover. The demurrer was properly sustained. Anderson v. Atkinson, 234 N.C. 271, 66 S.E. 2d 886; Carson v. Jenkins, 206 N.C. 475, 174 S.E. 271; Leatherwood v. Fulbright, 109 N.C. 683, 14 S.E. 299.
No error.